368 So.2d 96 (1979)
Maria CABALS, Appellant,
v.
Ricky G. ELKINS, Robert Q. Strait, Old Reliable Fire Insurance Co., South Carolina Insurance Co., and Volkswagen South, Inc., Appellees.
No. 78-1101.
District Court of Appeal of Florida, Third District.
March 6, 1979.
Martell, Blanco & Villalobos, Coral Gables, for appellant.
Walton, Lantaff, Schroeder & Carson and James Knight and David K. Tharp, Miami, for appellees.
Before HENDRY, BARKDULL and HUBBART, JJ.
PER CURIAM.
This appeal brings up for review the question of the correctness of the trial court's final order dismissing appellant's action against appellee, Volkswagen South, Inc.
The complaint charged that appellee was negligent in failing to provide a barrier or necessary buffer zone around its premises which border on U.S. 1 at the intersection of S.W. 160th Street, Miami, Florida, and as a result thereof appellant was injured by a motorcycle which was negligently operated on S.W. 160th Street so as to run onto the appellee's place of business and cause serious injuries to appellant while she was on its premises shopping for an automobile.
The determinative point on appeal is whether the trial court erred in granting appellee's motion to dismiss for failure to state a cause of action. We hold that the order of dismissal was correct and affirm. Schatz v. 7-Eleven, Inc., 128 So.2d 901 (Fla. 1st DCA 1961); Krispy Kreme Doughnut Co. v. Cornett, 312 So.2d 771 (Fla. 1st DCA 1975).
Affirmed.